Title: To Thomas Jefferson from William Bernard, 9 December 1824
From: Bernard, William
To: Jefferson, Thomas


Dear Sir
Mannsfield near Fredericksbg
Decr 9th 1824
You will I hope Sir pardon the liberty I here take, in requesting information from your self respecting the qualifications necessary for a young man to enter with credit, the University of Virginia. During the past summer, I together with my son Arthur visited that delightful spot and took occasion to request of my old friend and acquaintance Mr Brockenbrough to enter my son upon the books of the institution; he then took a note, but as the books were not than opened he promised attention to the subject, and also to write me when the visitors should meet in October last; As it may have escaped his recollection, may I request the favor of you to say, whether I may consider my son as duly entered, in which event, he will be at his post on or before the first of February—With the greatest respect I am Dear SirYours trulyWm Bernard